     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 1 of 10

 1                                 UNITED STATES DISTRICT COURT

 2                            EASTERN DISTRICT OF CALIFORNIA

 3

 4    KAREEM J. HOWELL,                          Case No. 1:19-cv-00673-AWI-EPG (PC)
 5                    Plaintiff,                 SCHEDULING ORDER AND ORDER
                                                 DIRECTING CLERK TO SEND PLAINTIFF
 6                                               A COPY OF LOCAL RULE 281(b)

 7          v.                                   Exhaustion Motions: February 26, 2021
 8                                               Motions to Compel:     March 8, 2021
 9                                               Responses to Motions
      J. GALLAGHER, et al.,                      To Compel:           March 22, 2021
10
                      Defendant(s).              Telephonic Discovery
11                                               and Status Conference: April 5, 2021
                                                                        Time: 1:30 p.m.
12                                                                      Courtroom 10 (EPG)

13                                               Non-expert
                                                 Discovery:             May 21, 2021
14
                                                 Dispositive Motions: June 18, 2021
15
                                                 Expert Disclosures:    December 17, 2021
16

17                                               Rebuttal Expert
                                                 Disclosures:           January 20, 2022
18
                                                 Plaintiff’s Pretrial
19                                               Statement:             February 18, 2022

20                                               Defendant(s)’ Pretrial
                                                 Statement:             March 21, 2022
21
                                                 Telephonic Trial
22                                               Confirmation Hearing: April 20, 2022
                                                                      Time: 10:00 a.m.
23                                                                    Courtroom 2 (AWI)
24                                               Jury Trial:            June 28, 2022
                                                                        Time: 8:30 a.m.
25                                                                      Courtroom 2 (AWI)
26                                               ORDER FOR CLERK TO SEND COPY OF
                                                 THIS ORDER TO LITIGATION
27                                               COORDINATOR AT PLAINTIFF’S
                                                 INSTITUTION OF CONFINEMENT
28
                                                 1
     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 2 of 10

 1           In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols,

 2   the Court will set the schedule in this case without holding a scheduling conference.

 3   Accordingly, Pursuant to Federal Rule of Civil Procedure 16(b), this Court now sets a schedule

 4   for this action.

 5   I.      DISCOVERY PROCEDURES

 6           The parties are now granted leave to serve discovery in addition to that provided as part of

 7   initial disclosures. Pursuant to Federal Rules of Civil Procedure 1, 16, and 26-36, discovery shall

 8   proceed as follows:

 9           1. Discovery requests shall be served by the parties pursuant to Federal Rule of Civil

10               Procedure 5 and Local Rule 135. Discovery requests and responses shall not be filed

11               with the Court unless required by Local Rules 250.2, 250.3, or 250.4 (providing that

12               discovery requests shall not be filed unless or until there is a proceeding in which the

13               document or proof of service is at issue). A party may serve on any other party no

14               more than 15 interrogatories, 15 requests for production of documents, and 15 requests

15               for admission. On motion, these limits may be increased for good cause.

16           2. Responses to written discovery requests shall be due forty-five (45) days after the

17               request is first served. Boilerplate objections are disfavored and may be summarily

18               overruled by the Court. Responses to document requests shall include all documents

19               within a party’s possession, custody, or control. Fed. R. Civ. P. 34(a)(1). Documents

20               are deemed within a party’s possession, custody, or control if the party has actual
21               possession, custody, or control thereof, or the legal right to obtain the property on

22               demand.

23           3. If any party or third party withholds a document on the basis of privilege, that party or

24               third party shall provide a privilege log to the requesting party identifying the date,

25               author, recipients, general subject matter, and basis of the privilege within thirty (30)

26               days after the date that responses are due. The privilege log shall simultaneously be
27               filed with the Court. Failure to provide and file a privilege log within this time

28               shall result in a waiver of the privilege. Additionally, if a party is claiming a right
                                                         2
     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 3 of 10

 1                 to withhold witness statements and/or evidence gathered from investigation(s)

 2                 into the incident(s) at issue in the complaint based on the official information

 3                 privilege, the withholding party shall submit the withheld witness statements

 4                 and/or evidence to the Court for in camera review, along with an explanation of

 5                 why the witness statements and/or evidence is privileged.1 The witness statements

 6                 and/or evidence shall be Bates stamped, and mailed to Judge Grosjean at 2500 Tulare

 7                 Street, Sixth Floor, Fresno, CA 93721. The withholding party shall also file and serve

 8                 a notice that they have complied with this order. All other claims of privilege,

 9                 including claims of the official information privilege over information other than

10                 witness statements and/or evidence gathered from investigation(s) into the incident(s)

11                 at issue in the complaint, may be challenged via a motion to compel.

12            4. Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), Defendant(s) may depose

13                 Plaintiff and any other witness confined in a prison on the condition that, at least

14                 fourteen (14) days before such a deposition, Defendant(s) serve all parties with the

15                 notice required by Federal Rule of Civil Procedure 30(b)(1). Plaintiff’s failure to

16                 participate in a properly noticed deposition could result in sanctions against Plaintiff,

17                 including monetary sanctions and/or dismissal of this case. Pursuant to Federal Rule

18                 of Civil Procedure 30(b)(4), the parties may take any deposition under this section by

19                 video conference without a further motion or order of the Court. Due to security

20
              1
                 See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
21   prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
     record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
22   witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
     preserved.”).
23             The “common law governmental privilege (encompassing and referred to sometimes as the official or state
     secret privilege) . . . is only a qualified privilege, contingent upon the competing interests of the requesting litigant
24   and subject to disclosure . . . .” Kerr v. U.S. Dist. Ct. for N. Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975) (internal
     citations omitted). The Ninth Circuit has since followed Kerr in requiring in camera review and a balancing of
     interests in ruling on the government’s claim of the official information privilege. See, e.g., Breed v. U.S. Dist. Ct.
25   for N. Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir. 1976) (“[A]s required by Kerr, we recognize ‘that in camera
     review is a highly appropriate and useful means of dealing with claims of governmental privilege.’”) (quoting Kerr v.
26   U. S. Dist. Ct. for N. Dist. of Cal., 426 U.S. 394, 406 (1976)); Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033-34
     (9th Cir. 1990), as amended on denial of reh'g (Feb. 27, 1991), as amended on denial of reh'g (May 24, 1991)
27   (“Government personnel files are considered official information. To determine whether the information sought is
     privileged, courts must weigh the potential benefits of disclosure against the potential disadvantages. If the latter is
28   greater, the privilege bars discovery.”) (internal citations omitted).
                                                                   3
     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 4 of 10

 1            concerns and institutional considerations not applicable to Defendant(s), Plaintiff must

 2            seek leave from the Court to depose incarcerated witnesses pursuant to Federal Rule of

 3            Civil Procedure 30(a)(2). Nothing herein forecloses a party from bringing a motion

 4            for protective order pursuant to Federal Rule of Civil Procedure 26(c)(1) if necessary.

 5         5. With the Court’s permission, Plaintiff may serve third party subpoenas, including on

 6            the California Department of Corrections and Rehabilitation and/or the Office of the

 7            Inspector General, if Plaintiff seeks documents from entities that are not presently

 8            defendants in this case. To issue a subpoena on these entities, or any other third

 9            parties, Plaintiff must file a request for the issuance of a subpoena duces tecum with

10            the Court. If the Court approves the request, it may issue Plaintiff a subpoena duces

11            tecum, commanding the production of documents from a non-party, and may

12            command service of the subpoena by the United States Marshals Service. Fed. R. Civ.

13            P. 45; 28 U.S.C. 1915(d). However, the Court will consider granting such a request

14            only if the documents sought from the non-party are not equally available to Plaintiff

15            and are not obtainable from Defendant(s) through a Rule 34 request for production of

16            documents. In any request for a subpoena, Plaintiff must: (1) identify with specificity

17            the documents sought and from whom; and (2) make a showing in the request that the

18            records are only obtainable through a third party. The documents requested must also

19            fall within the scope of discovery allowed in this action. See Fed. R. Civ. P. 26(b)(1).

20         6. The parties are required to act in good faith during the course of discovery and the
21            failure to do so may result in the payment of expenses pursuant to Federal Rule of

22            Civil Procedure 37(a)(5) or other appropriate sanctions authorized by the Federal

23            Rules of Civil Procedure or the Local Rules.

24         7. A discovery and status conference is set for April 5, 2021, at 1:30 p.m., before

25            Magistrate Judge Erica P. Grosjean. Parties have leave to appear by phone. To join

26            the conference, each party is directed to call the toll-free number (888) 251−2909 and
27            use Access Code 1024453. The parties have until March 8, 2021 to file motions to

28            compel further discovery responses. No later than March 22, 2021, the responding
                                                     4
     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 5 of 10

 1                party may file response(s) to motion(s) to compel. The motion should include a copy

 2                of the request(s) and any response to the request(s) at issue. Unless there is a need for

 3                discovery prior to the conference, motions to compel will not be considered until the

 4                conference. Motions to compel will not be permitted after the conference absent good

 5                cause. The parties should be prepared to address all discovery disputes and all

 6                pending motions at the conference.

 7           8. Plaintiff shall make arrangements with staff at his or her institution of confinement for

 8                his or her attendance at the discovery and status conference. Plaintiff’s institution of

 9                confinement shall make Plaintiff available for the conference at the date and time

10                indicated above. To the extent possible, prior to the conference defense counsel shall

11                confirm with Plaintiff’s institution of confinement that arrangements have been made

12                for Plaintiff’s attendance. The Clerk of Court shall mail a copy of this order to the

13                litigation coordinator at Plaintiff's institution of confinement.

14   II.     PAGE LIMITS AND COURTESY COPIES

15           The parties are advised that unless prior leave of the Court is obtained before the filing

16   deadline,2 all moving and opposition briefs or legal memoranda shall not exceed twenty-five (25)

17   pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page limits do

18   not include exhibits.

19           Defendant(s) shall mail or deliver courtesy hard-copies of all motions over 10 pages in

20   length to the court at 2500 Tulare St., Room 1501, Fresno, CA 93721. Courtesy hard-copies
21   shall reflect the CM/ECF document numbers and pagination.

22   III.    NON-EXPERT DISCOVERY DEADLINE

23           The deadline for serving non-expert discovery requests is April 6, 2021.

24           The deadline for the completion of all non-expert discovery is May 21, 2021. All non-

25   expert discovery must be provided by this date, including discovery compelled following the

26   discovery and status conference.3
27           2
               Parties may seek leave by filing a short motion.
             3
               In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the Court is
28   providing the parties with additional time to complete non-expert discovery.
                                                               5
     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 6 of 10

 1   IV.     EXPERT DISCOVERY DEADLINES

 2           The deadline for all parties to serve their expert disclosures is December 17, 2021.

 3   Parties have until January 20, 2022 to serve their rebuttal expert disclosures. The deadline for

 4   the completion of all expert discovery is February 21, 2022.

 5   V.      EXHAUSTION MOTIONS

 6           The deadline for Defendant(s) to present any challenge for failure to exhaust

 7   administrative remedies is February 26, 2021. The exhaustion defense may be raised only by

 8   filing a motion for summary judgment under Federal Rule of Civil Procedure 56. Failure to raise

 9   the exhaustion defense by this deadline will result in waiver of the defense. See Albino v. Baca,

10   747 F.3d 1162, 1170 (9th Cir. 2014) (providing that the exhaustion question should be decided as

11   early as feasible).

12   VI.     DISPOSITIVE MOTIONS DEADLINE

13           The deadline for filing dispositive motions (except for dispositive motions based on the

14   defense of failure to exhaust administrative remedies) is June 18, 2021.

15           If Defendant(s) file a motion for summary judgment, Defendant(s) shall simultaneously

16   provide Plaintiff with the notice and warning required by Rand v. Rowland, 154 F.3d 952 (9th

17   Cir. 1998).

18   VII.    MAGISTRATE JUDGE JURISDICTION

19           The parties have not consented to the jurisdiction of a magistrate judge pursuant to 28

20   U.S.C. § 636(c).
21   VIII. TELEPHONIC TRIAL CONFIRMATION HEARING

22           A Telephonic Trial Confirmation Hearing is set for April 20, 2022 at 10:00a.m., in

23   Courtroom 2, before District Judge Anthony W. Ishii. Counsel for Defendant(s) is required to

24   arrange for the participation of Plaintiff in the Telephonic Trial Confirmation Hearing and to

25   initiate the telephonic hearing at (559) 499-5660.

26           In addition to the matters already required to be addressed in the pretrial statement in
27   accordance with Local Rule 281, Plaintiff will be required to make a particularized showing in

28   order to obtain the attendance of witnesses. The procedures and requirements for making such a
                                                          6
     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 7 of 10

 1   showing are outlined in detail below. Plaintiff is advised that failure to comply with the

 2   procedures set forth below may result in the preclusion of any or all witnesses named in

 3   Plaintiff’s pretrial statement.

 4           At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of

 5   the alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of

 6   trial evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff’s responsibility to

 7   produce all of the evidence to prove Plaintiff’s case, whether that evidence is in the form of

 8   exhibits or witness testimony. If Plaintiff wants to call witnesses to testify, Plaintiff must follow

 9   certain procedures to ensure that the witnesses will be at the trial and available to testify.

10           1.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to

11   Testify Voluntarily - An incarcerated witness who agrees voluntarily to attend trial to give

12   testimony cannot come to court unless this Court orders the warden or other custodian to permit

13   the witness to be transported to court. This Court will not issue such an order unless it is satisfied

14   that: (a) the prospective witness is willing to attend; and (b) the prospective witness has actual

15   knowledge of relevant facts.

16           A party intending to introduce the testimony of incarcerated witnesses who have agreed to

17   voluntarily attend the trial must serve and file a written motion for a court order requiring that

18   such witnesses be brought to court at the time of trial. The motion must: (1) state the name,

19   address, and prison identification number of each such witness; and (2) be accompanied by

20   declarations showing that each witness is willing to testify and that each witness has actual
21   knowledge of relevant facts. The motion should be entitled “Motion for Attendance of

22   Incarcerated Witnesses.”

23           The willingness of the prospective witness can be shown in one of two ways: (1) the party

24   him or herself can swear by declaration under penalty of perjury that the prospective witness has

25   informed the party that he or she is willing to testify voluntarily without being subpoenaed, in

26   which declaration the party must state when and where the prospective witness informed the party
27   of this willingness; or (2) the party can serve and file a declaration, signed under penalty of

28   perjury by the prospective witness, in which the witness states that he or she is willing to testify
                                                         7
     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 8 of 10

 1   without being subpoenaed.

 2          The prospective witness’s actual knowledge of relevant facts can be shown in one of two

 3   ways: (1) if the party has actual firsthand knowledge that the prospective witness was an

 4   eyewitness or an ear-witness to the relevant facts, the party can swear by declaration under

 5   penalty of perjury that the prospective witness has actual knowledge (e.g., if an incident occurred

 6   in Plaintiff’s cell and, at the time, Plaintiff saw that a cellmate was present and observed the

 7   incident, Plaintiff may swear to the cellmate’s ability to testify); or (2) the party can serve and file

 8   a declaration signed under penalty of perjury by the prospective witness in which the witness

 9   describes the relevant facts to which the prospective witness was an eye or ear witness. Whether

10   the declaration is made by the party or by the prospective witness, it must be specific about the

11   incident, when and where it occurred, who was present, and how the prospective witness

12   happened to be in a position to see or to hear what occurred at the time it occurred.

13          2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to

14   Testify Voluntarily - If a party seeks to obtain the attendance of incarcerated witnesses who

15   refuse to testify voluntarily, the party should serve and file a written motion for a court order

16   requiring that such witnesses be brought to court at the time of trial. Such motion should be in

17   the form described above. In addition, the party must indicate in the motion that the incarcerated

18   witnesses are not willing to testify voluntarily.

19          The Court will review and rule on the motion(s) for attendance of incarcerated witnesses,

20   specifying which prospective witnesses must be brought to court. Subsequently, the Court will
21   issue the writs necessary to cause the witnesses’ custodian(s) to bring the witnesses to court.

22          Motion(s) for the attendance of incarcerated witnesses, if any, must be filed on or before

23   February 18, 2022. Opposition(s), if any, must be filed on or before March 18, 2022.

24          3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

25   Testify Voluntarily - It is the responsibility of the party who has secured an unincarcerated

26   witness’s voluntary attendance to notify the witness of the time and date of trial. No action need
27   be sought or obtained from the Court.

28          4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to
                                                         8
     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 9 of 10

 1   Testify Voluntarily - If a prospective witness is not incarcerated, and he or she refuses to testify

 2   voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition, the

 3   party seeking the witness’s presence must tender an appropriate sum of money for the witness.

 4   Id. In the case of an unincarcerated witness, the appropriate sum of money is the daily witness

 5   fee of $40.00 plus the witness’s travel expenses. 28 U.S.C. § 1821.

 6          If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who

 7   refuse to testify voluntarily, Plaintiff must first notify the Court in writing of the name and

 8   location of each unincarcerated witness. The Court will calculate the travel expense for each

 9   unincarcerated witness and notify Plaintiff of the amount(s). Plaintiff must then, for each witness,

10   submit a money order made payable to the witness for the full amount of the witness’s travel

11   expenses plus the daily witness fee of $40.00. The subpoena will not be served upon the

12   unincarcerated witness by the United States Marshals Service unless the money order is tendered

13   to the Court. Because no statute authorizes the use of public funds for these expenses in civil

14   cases, the tendering of witness fees and travel expenses is required even if Plaintiff was granted

15   leave to proceed in forma pauperis.

16          If Plaintiff wishes to have the Marshals Service serve any unincarcerated witnesses who

17   refuse to testify voluntarily, Plaintiff must submit the money orders to the Court no later than

18   March 18, 2022. In order to ensure timely submission of the money orders, Plaintiff must notify

19   the Court of the names and locations of his witnesses, in compliance with the instructions above,

20   no later than February 18, 2022.
21          Plaintiff shall file and serve a pretrial statement as described in this order on or before

22   February 17, 2022. Defendant(s) shall file and serve a pretrial statement as described in this

23   order on or before March 21, 2022.

24          The parties are advised that failure to file pretrial statements as required by this order may

25   result in the imposition of appropriate sanctions, which may include dismissal of the action or

26   entry of default.
27          The Clerk of Court is directed to send Plaintiff a copy of Local Rule 281(b).

28   \\\
                                                         9
     Case 1:19-cv-00673-AWI-EPG Document 34 Filed 09/30/20 Page 10 of 10

 1    IX.      TRIAL DATE

 2             A jury trial is set for June 28, 2022, at 8:30 a.m., in Courtroom 2, before District Judge

 3    Anthony W. Ishii.

 4    X.       EFFECT OF THIS ORDER

 5             This order represents the Court and the parties’ best estimated schedule to complete this

 6    case. Any party unable to comply with the dates outlined in this order shall immediately file an

 7    appropriate motion or stipulation identifying the requested modification(s).

 8             The dates set in this order are considered to be firm and will not be modified absent a

 9    showing of good cause, even if a stipulation to modify is filed. Due to the impacted nature of the

10    civil case docket, this Court disfavors requests to modify established dates.

11             Failure to comply with this order may result in the imposition of sanctions.

12
      IT IS SO ORDERED.
13

14          Dated:   September 29, 2020                          /s/
15                                                        UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         10
